Citation Nr: 0114402	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-22 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

2. Entitlement to an effective date, prior to January 23, 
1998, for an increased evaluation for PTSD.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




FINDINGS OF FACT

1. The veteran served on active duty from January 1967 to 
November 1969.  

2. In March 2001, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of all issues currently on 
appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. §7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. §20.204(c) (2000).  

In March 2001, the appellant submitted a document wherein he 
indicated the recent VA decision had satisfied his appeal of 
all issues.  The appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.



ORDER

The appeal is dismissed.




		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 


 



